Citation Nr: 1759794	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than personality disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in December 2014.

This claim was most recently before the Board in November 2016.  The Board remanded the claim for additional development.


FINDINGS OF FACT

1.  There is not credible supporting evidence that the claimed in-service stressor occurred.

2.  The Veteran's current psychiatric disorders, including PTSD, were not incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, including PTSD, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis 

There is conflicting evidence as to whether the Veteran has PTSD.  

An October 2010 statement from a VA clinical psychologist opined that based on the information available, there were clear and consistently reported military stressors that had subsequently led to significant re-experiencing , avoidance, and arousal symptoms that met the criteria for PTSD.  The psychologist also noted that a secondary diagnosis of mood disorder was likely warranted given the Veteran's long history of complaints and treatment for depressive symptoms.  Another VA psychiatrist noted that the Veteran had been diagnosed with PTSD, and that from an interview with the Veteran and review of his hospital records, his symptoms appeared to meet the criteria for PTSD related to his military experience.  Yet another statement from October 2010 recounted that the Veteran's symptoms appeared consistent with a diagnosis of PTSD.  Another statement from October 2010 from a VA psychologist also noted treatment for PTSD, and the Veteran's report of many intensely traumatic experiences.  Notably, this physician stated that based on interactions with the Veteran, he did not have any reason to doubt the veracity of such claims.  

The Veteran received his first VA psychiatric examination during the present appeal period in June 2011.  The diagnosis was that of PTSD, chronic.  The examiner noted that the in-service stressor had not been verified.  Numerous other likely etiologies were given, including childhood abuse, survivor guilt toward brother, pre-military acting out and substance abuse.

Another VA examination was conducted in July 2015.  This examination, however, noted that the Veteran's symptoms did not meet the criteria for PTSD.  Instead, he was diagnosed with antisocial and borderline features.  This examiner noted the Veteran's June 2011 diagnosis of PTSD, but also noted that determining the etiology of such difficult due to several stressors and limited documentation on these stressors.  This examiner opined that there was sufficient information to diagnose the Veteran with other specified personality disorder with antisocial and borderline features. 

In a November 2015 brief, the Veteran's representative argued that the July 2015 VA examiner did not explain the disposition of the previous psychiatric diagnoses.  Namely, she did not explain whether the earlier were misdiagnoses, or that the Veteran had healed from them or whether they were subsumed by the new diagnosis of personality disorder.  After the Board's February 2016 remand, another medical opinion on this issue was obtained.  This examiner was instructed to opine as to what diagnoses the Veteran had been diagnosed since October 2010.  The examiner noted alcohol dependence, PTSD, adjustment disorder, and personality disorder.  The examiner noted that there was no verifiable service stressor.

There is some evidence that the Veteran does not meet the criteria for PTSD.  But, the Board finds that there is sufficient evidence to at least reach equipoise on the matter.  Thus, when resolving reasonable doubt in the Veteran's favor, even if some examinations have not shown PTSD, the Board finds that the Veteran has PTSD for purposes of this claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The claim primarily turns though on whether there is credible supporting evidence that the claimed in-service stressor occurred.  This yields broad and conflicting evidence within the claims file.  The primary evidence in favor consists of the Veteran's own statements.  

A November 2010 statement in support of claim for PTSD recounted the Veteran having served in "11 Bravo Recon Special Evac Sector Charlie Eagle 4" from May 1976 to November 1977.  The Veteran stated he served in South America, Central America, Nigeria, Uganda, and Da Nang, Vietnam where he was trained to eliminate cocaine factories and evacuate hostages from hostile areas.  The Veteran noted that during his many missions there were many lives taken by his own hands including children, women, and men.  He noted he was captured in Haiti and tortured for three days.  He noted being wounded three times.  The Veteran emphasized however that there were no records kept, or awards given to him, for these activities.  The Board notes that the Veteran has submitted many statements throughout the course of pursuing his claim with regard to these particular stressors.  The substance of them has essentially remained the same, and the Board need not exhaustively describe each correspondence. 

The Veteran submitted a "buddy statement" attesting to his claimed in-service stressor.  A statement received in June 2013 detailed that the Veteran served in South and Central America and that the Veteran was Bravo force recon and was tasked with cocaine eradication.  This statement also referenced the Veteran having been in Haiti for a mission and having been tortured.  

In consideration of the evidence, the Board finds that there is not credible supporting evidence that the claimed in-service stressor occurred.

The service records, either affirmatively or by an absence of evidence, do not support the claim.  The Veteran's DD 214 reflects that he was in the United States Marine Corps.  His primary specialty was noted as "Rifleman."  The decorations he received were in the form of a rifle marksmanship badge.  He had 4 months and 6 days of Foreign service.  The service dates of September 1976 to September 1977 are not consistent with the dates reported by the Veteran of when the stressors occurred.  There is no mention of combat, or medals or decorations that would suggest combat.  

Other service personnel records (SPRs) show stateside service or service in Puerto Rico during the Veteran's yearlong service.  They show service at San Diego and Camp Pendleton in California and service at Sabana Seca, Puerto Rico that would account for the Foreign service.  There are no indications of any type of participation in operations as described by the Veteran.  It would be expected that service in the several other Foreign countries would be noted in the SPRs or other types of awards documenting this.  

The service treatment records (STRs) also weigh against the stressor by inference of location.  Throughout the time period in question, the Veteran was seen for treatment for various reasons.  If he were located in other countries on missions, it would be unlikely that this medical information would be recorded in this manner.  For instance, in September 1976, the Veteran was seen in San Diego and the treated for left knee pain there in December 1976.  The Veteran was seen at Camp Pendleton in January 1977 for neck problems.  He was examined there as well in March 1977 before being transferred to Puerto Rico.  The Veteran was seen in April 1977 in Puerto Rico for hand problems.  He was seen again in May 1977 for a psychological evaluation showing a personality disorder.   In June 1977, the Veteran was seen for injuries following a fight including a jaw injury.  This covered the time period from June 5 to at least June 28 when he had a follow-up appointment.  Then, the Veteran had a dental appointment in July 1977.  Although these records do not cover every time period of the Veteran's service, they show different dates that place him stateside or in Puerto Rico without treatment or mention of any other location referred to in the stressors.

At this point, there are no official service records corroborating the Veteran's claimed stressors.  The records either affirmatively, or by inference based on absence of evidence, weigh against such a finding.  While the Veteran has been consistent in reporting his stressor since the initial PTSD claim in 2003, the Board does not find that his statements alone (or with a similarly uncorroborated buddy statement) are sufficient to establish the in-service stressor.

Along these lines, the Board does not find that the Veteran had a diagnosis of PTSD during service, participated in combat, had a fear of hostile military or terrorist activity, was a prisoner of war or had a related in-service personal assault.  Thus, the exceptions to presenting more evidence than one's own testimony are not for application.  See 38 C.F.R. § 3.304(f)(1)-(5).  Without more, the Veteran's testimony alone is insufficient proof of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

VA has endeavored to verify the Veteran's account of his combat drug eradication missions.  A March 2011 formal finding of lack of information required to corroborate stressors is of record.  This document noted that the information the Veteran had submitted to that point was insufficient to send to the Joint Services and Records Research Center (JSRRC), or insufficient to allow for meaningful search of the Marine Corps or National Archives and Records Administration (NARA) records.  An April 2012 email noted that development needed to be conducted for the Veteran's contentions as they pertained to special operations.  A Special Operations Forces Incident form was completed in November 2012, but by the time of the Board's June 2015 decision, it appears no further action had been taken attempting to verify the contentions.  Thereafter, the Board's November 2016 decision directed the development of the Veteran's contentions of Special Forces operations.  This resulted in a Special Operations Incident Report having been sent to the United States Special Operations Command (USSOCOM) in December 2016.  An emailed response in January 2017 noted that a negative response had been received from USSOCOM, but that "OSD" - the Office of the Secretary of Defense - was processing the request.  After several months, a May 2017 email noted that a negative response had been received from OSD, as well as a negative response from the USSOCOM Historian's Office.  Subsequently, a May 2017 memorandum concluded that the Veteran's stressors of covert drug eradication efforts had remained unconfirmed.  

Thus, while there is no official record of the Veteran's service in South America, Central America, Nigeria, Uganda, and Da Nang, Vietnam, which would lead to the in-service stressor, the Board conducted the appropriate "Special Forces" development in an attempt to determine whether this may have occurred.  This is because the reasons that surround Special Forces operations may not be documented or are classified.  However, this assistance to the Veteran did not result in any corroboration.  Service to these Foreign countries for the reasons stated by the Veteran strain plausibility without any official support that they occurred.  Thus, the Board finds that the in-service stressor element of the PTSD is not established.

The Board notes that while some medical professionals did not consider the in-service stressors verified, there is medical evidence in October 2010 whereby VA psychologists diagnosed PTSD based on the claimed in-service stressors.  Essentially, they found the veracity of the reports sufficient to provide an accompanying diagnosis.

The Board, however, does not find that the medical professionals' opinions that the in-service stressors may have occurred constitute sufficient evidence to show they occurred.  The Board has already found that the Veteran's own testimony does not constitute sufficient credible evidence in this case and the medical professionals recording the same statements does not change this.  There is an exception where post-service medical evidence can aid the substantiation of in-service events.  This is primarily for military sexual trauma pertaining to PTSD based on in-service personal assault.  See 38 C.F.R. § 3.304(f)(5).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (absence of in-service evidence does not weigh against the occurrence of in-service sexual assaults); Menegassi v. Shinseki, 638 F.3d 1379 1382 (Fed. Cir. 2011) (a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5)).  The Board finds that this exception does not apply to the Veteran's case as the claimed in-service stressor is not this type of stressor.

Without sufficient evidence establishing that the in-service stressors occurred, the PTSD claim is not substantiated.  

As noted previously, other diagnoses have been provided during the course of the claim.  In the February 2016 decision, the Board explained that, while a personality disorder was noted in service, service connection cannot be granted for that type of disorder.  Moreover, primary alcohol or other substance abuse disorders may not be service connected.  To the extent other psychiatric disorders are present, such as adjustment disorder, the Board concludes that service connection is not warranted.  For the same reason as detailed in the stressor analysis, the Board does not find that an in-service injury, disease or event is established for the reported drug eradication missions.  Additionally, there is insufficient evidence showing a nexus to service, including to the jaw injury.

In sum, the preponderance of the evidence is against the claim and additional application of the benefit-of-the-doubt rule is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for an acquired psychiatric disorder other than personality disorder, to include PTSD, is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder other than personality disorder, to include PTSD, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


